276 S.W.3d 910 (2009)
David J. MAYER, Plaintiff/Appellant,
v.
Danieal H. MILLER, d/b/a Danieal H. Miller, PC, Defendant/Respondent.
No. ED 90489.
Missouri Court of Appeals, Eastern District, Division Four.
February 17, 2009.
David J. Mayer, St. Louis, pro se.
Danieal H. Miller, Columbia, pro se.
Before NANNETTE A. BAKER, C.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
David J. Mayer appeals from the trial court's judgment following a bench trial on his small claims petition against Danieal H. Miller, d/b/a Danieal H. Miller, PC.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. The trial court's judgment is supported by substantial evidence and not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).